Citation Nr: 1723165	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-25 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2014, the Veteran testified at a hearing before the undersigned using video-conference technology.  A transcript of the proceeding is of record.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was before the Board in February 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The issue of service connection for the Veteran's back disability and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's current right knee disability has not been satisfactoriy disassociated from his period of active service.  


CONCLUSION OF LAW

Entitlement to service connection for a right knee disability is established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Board has given consideration to the VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board need not discuss in detail the sufficiency of the notice in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA with regard to its duty to assist and notify has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

In essence, the Veteran asserts that he has a current right knee disorder that had its onset in service.  In particular, the Veteran contends that as a ship's quartermaster, he frequently ran up and down stairs and catwalks which caused him to develop pain in his knees gradually.  See November 2014 examination by J.D., M.D.

As noted above, to establish service connection, the Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

As to current disability, VA treatment records and private treatment records show treatment for the Veteran's right knee.  See VA treatment record dated in September 2001, October 2014, and February 2016.  One complication with the Veteran's right knee diagnosis is that he has been treated for and diagnosed with both gout and right knee arthritis.  The 2010 VA examination noted only a diagnosis of gout in the right knee.  Despite this, a diagnosis of arthritis of the right knee has been confirmed by x-ray.  A May 2015 x-ray report noted mild medial and patellofemoral compartment of right knee osteoarthritis, suprapatellar and infrapatellar enthesophytes and suspected slight joint suspected.  Therefore, Shedden element (1) is satisfied.  

With respect to element (2), in service disease or injury, the Veteran's service treatment records show reports of pain in both knees in December 1978.  Also, a September 1980 service treatment record noted that the Veteran had injured his right knee on a ladder weeks prior but the pain was increasing.  The examiner found tenderness around the medial aspect of the patella.  Upon separation, the Veteran reported painful joints.  This evidence shows an in-service incurrence of a knee injury.  Shedden element (2) is therefore satisfied as well.

With respect to crucial element (3), nexus or relationship, there are three opinions provided other than the Veteran's opinion. 

As noted above, the Veteran received a VA examination September 2010.  The nurse practitioner reviewed service treatment record, private records from Carolina Medical Center Mercy and VA treatment records.  The examiner opined that the Veteran's bilateral knee condition was not caused by or a result of, or aggravated by service.  The examiner explained that the Veteran has gout in several joints including knees since 2001.  The examiner noted that the Veteran did not have gout during service.  He had one time episode of knee pain in service due to an acute injury to the right knee.  He had no chronic problems or continuity of care for 20 years.  His acute injury would not cause gout in bilateral knees and elbow, toes and fingers.  His gout is most likely due to his diet and morbid obesity.  

In November 2014, a private orthopedist opined that it was more likely than not that the Veteran's knees were service-connected since the onset was during military service.  The orthopedist further noted that the activity which the Veteran described that he did during service would produce exactly the pattern of pain that he is having at this time and the pattern of arthritis that has seen on his x-ray., i.e. patellofemoral arthritis.  The Orthopedist noted that the knee arthritis was repeated trauma from carrying heavy objects up and down stairs on the ship.  The pattern of arthritis seen in the knees being primarily patellofemoral disease is not characteristic of gout or obesity.   See November 2014 opinion by J.D., M.D.  This same orthopedist submitted a very similar letter dated in December 2011.  

It is unclear what documents were reviewed by this Orthopedist.  Records from Dr. Jones in Atlanta and St. Joseph's Hospital in Atlanta were noted but, although given an opportunity to provide these records, were not provided to the Board for review.

Pursuant to the February 2015 remand, the Board requested a new opinion that addressed the November 2014 orthopedist's opinion.  In October 2015, the VA examiner, who provided the original examination report, provided a new opinion but did not discuss the new private opinion.  She opined that any current knee disability was not due to service.  She explained that there had been no continuity of care or chronic condition for the 21 years following service.  The examiner also noted no gout in service and that the acute injury would not cause gout.  

Although these opinions provide contrary findings, the VA examiner did not specifically provide an opinion regarding the Veteran's right knee arthritis diagnosis.  Significantly, although she was given an opportunity and indeed directed to reflect and comment upon the positive opinion or record, she failed to do so, leaving the Board with some doubt as to whether it could be distinguished.  Further, and taking nothing away from the medical expertise of the VA examiner, it cannot be ignored that the supporting opinion was offered by an orthopedic physician presumably with greater knowledge of the specific subject matter of arthritis of the knee, while the negative opinion was provided by a nurse practioner.  Resolving all doubt in the Veteran's favor, the Board finds Shedden element (3) is satisfied, and the benefit sought on appeal is allowed. 


ORDER

Entitlement to service connection on for a right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In contrast to the evidence regarding the Veteran's right knee, there is very little evidence that the Veteran has arthritis in his left knee.  The Board acknowledges that the November 2014 orthopedists opined that the Veteran's knees were related to his service as the pain pattern was seen on his x-ray, i.e. patellofemoral arthritis.  Arthritis was found on x-ray for the right knee but not the left.  A May 2015 x-ray reported no advanced arthrosis of the left knee but instead suprapatellar anthasophytes, small infrapatellar enthesophytes and slight joint effusion.  In addition, a May 2015 private treatment record noted a diagnosis of left knee arthritis, but the same treatment record also note the Veteran's report that the effusion in his knee was a gout flare-up.  Also, a November 2009 x-ray of the left knee noted moderate suprapatellar joint effusion and mild thickening of the infrapatellar tendon.  For these reasons, the Board finds that a new VA examination is needed to determine the current diagnoses of his left knee disability.

Also, the November 1982 Report of Medical History noted the Veteran's complaints of painful joints.  This could possibly indicate that the Veteran had gout during service.  An opinion is needed as to whether his joint pain during service is related to his current diagnosis of gout in his left knee.

In terms of the back disability, the Board finds that the October 2015 is inadequate.  The examiner noted that the Veteran did not receive treatment for his back disability until 2001.  This is not accurate as he reported receiving care and injuring himself in 1999.  See June 2001 VA treatment record (noting the Veteran reported not working since injuring his back in December 1999); See May 2001 VA treatment record (noting that the Veteran was transferred to VA for care for his back injury which occurred at Frito Lay while pulling part 300 pounds pallets after dismounting forklift); See December 2010 social security record (noting the Veteran's report that he was injured on the job in November 1999);  See February 2011 State Disability examination (noting that he injured his back in 1999).  In addition, the record notes continuous reference to an injury to his back in 1999.  The examiner did not address this injury or report that he reviewed any records regarding this injury.  For these reasons, the Board finds that a new opinion is needed where his back injury in 1999 is discussed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Therefore, a new opinion is needed with rationale that takes into consideration all of the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination by a physician skilled in the diagnosis and treatment of orthopedic disorders to determine the nature and etiology of the Veteran's claimed left knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should answer the following:

a.  What are all of the all currently present left knee disabilities?

b.  With respect to any currently present left knee disability, is it is at least as likely as not (i.e., probability of 50 percent) that such disability is related to any disease or injury in service, to include the Veteran's report of joint pain during service.

The examiner's attention is directed to the November 1982 Report of Medical History in the service treatment records (STR) which noted the Veteran's report of painful joints in service.  The examiner's attention is also directed to the Veteran's testimony that he had problems with his knee after discharge but only went to the doctor here and there.

The veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the veteran's reports must be considered. 

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Schedule a VA examination by a physician skilled in the diagnosis and treatment of orthopedic disorders to determine the nature and etiology of the Veteran's claimed back disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

The examiner should be requested to review the file and her examination report.  Upon completion of that review and if deemed necessary the examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any back disability is related to any disease or injury in service.

The examiner should review the August 2000 MRI by Carolinas HealthCare System, the June 2001 VA treatment record, the May 2001 VA treatment record, the December 2010 Social Security record, and the February 2011 State Disability examination.  The Veteran also testified to back pain off and on since service.


A discussion of the complete rationale for all opinions expressed should be included in the examination report.

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  

If the examiner is unable to offer any of the requested opinions, it is essential that she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examination ordered above and the requested opinion, review the examination report and the opinion to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


